Citation Nr: 9922473	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1955 to December 
1957 and from February to October 1964.

This matter comes before the Board of Veteran's Appeals 
(Board) from a May 1995 rating decision by the RO denying an 
evaluation in excess of 30 percent for chronic obstructive 
pulmonary disease and a compensable evaluation for 
hemorrhoids.  In a decision of March 1998 the Board denied a 
compensable evaluation for hemorrhoids and remanded the issue 
of entitlement to an increased rating for chronic obstructive 
pulmonary disease to the RO for further development.  This 
issue is before the Board for further appellate consideration 
at this time.  


FINDINGS OF FACT

The veteran's chronic obstructive pulmonary disease is 
currently productive of no more than moderate respiratory 
impairment with current pulmonary function tests showing no 
more than a mild obstructive ventilatory defect.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
obstructive pulmonary disease have not been met.  38 
U.S.C.A.§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 effective prior to October 7, 
1996; 38 C.F.R.§ 4.97, Diagnostic Code 6604.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
for an increased rating for chronic obstructive pulmonary 
disease to be "well grounded" within the meaning of 38 
U.S.C.A.§ 5107(a), in that the claim is plausible.  All 
relevant facts pertaining to this claim has been developed to 
the extent possible, and no further assistance to the veteran 
is required to satisfy the VA's duty to assist him in the 
development of this claim as mandated by 38 
U.S.C.A.§ 5107(a).  

The service medical records reveal treatment for respiratory 
pathology.  In a rating action of June 1974, the RO granted 
service connection for chronic obstructive pulmonary disease 
and assigned a 30 percent evaluation for this disability from 
November 28, 1973.  The 30 percent rating for the veteran's 
respiratory disorder has been confirmed and continued by 
subsequent rating board decisions.  

On VA respiratory examination in March 1995, the veteran 
reported being told several years earlier that he had chronic 
obstructive pulmonary disease.  He was taking medication, 
Proventil, for this disorder.  Evaluation revealed a normal 
appearing thorax.  Chest expansion was normal and 
symmetrical.  The lungs were clear to percussion.  
Auscultation revealed a moderately prolonged expiration, 
without abnormal sounds.  No dyspnea, wheezing, or coughing 
was noted.  The diagnosis was chronic obstructive pulmonary 
disease, mild, secondary to smoking.  On VA pulmonary 
function testing in April 1995, FEV-1 was 88 percent of 
predicted.  FEV-1/FVC was 88 percent of predicted and DLCO 
was 98 percent of predicted.  The diagnosis was mild 
obstructive ventilatory defect.  

During a VA respiratory examination in March 1997, the 
veteran said he was usually comfortable but reported dyspnea 
after moderate exercise.  Evaluation revealed a minor barrel 
shape of the thorax.  Chest expansion was moderately 
decreased and symmetric.  The lungs were clear to percussion 
and auscultation showed prolonged expiration without abnormal 
sounds.  There was no dyspnea, wheezing, or cough.  The 
diagnosis was chronic obstructive pulmonary disease of 
moderate intensity.  

On a December 1998 VA respiratory examination, the veteran 
said that he had been off and on medications for chronic 
obstructive pulmonary disease and was currently using two 
inhalers daily whenever he feels short of breath.  Evaluation 
revealed a normal shaped thorax.  Chest expansion was 
slightly decreased but symmetric.  The lungs were clear to 
percussion and auscultation showed moderately decreased 
expiration throughout, without abnormal sounds.  There was no 
dyspnea, wheezing or coughing.  Pulmonary function studies 
revealed FEV-1 of 88 percent of predicted.  FEV-1/FVC was 85 
percent of predicted and DLCO was 87 percent of predicted.  
The diagnosis was chronic obstructive pulmonary disease of 
moderate intensity.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The Board notes that the VA schedule for rating respiratory 
disorders was revised effective October 7, 1996.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where the law and regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Under the criteria of the VA schedule for rating respiratory 
disorders (38 C.F.R.§ 4.97) in effect prior to October 7, 
1996, the veteran's chronic obstructive pulmonary disease was 
evaluated as pulmonary emphysema under Diagnostic Code 6603.  
Under the provisions of this Diagnostic Code, a 30 percent 
evaluation is assigned when there is moderate disability with 
moderate dyspnea occurring after walking up one flight of 
stairs or walking more than one block on a level surface; and 
with pulmonary function tests consistent with moderate 
emphysema.  A 60 percent evaluation is assigned for severe 
disability with exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping and with ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  

On the veteran's recent VA respiratory examinations, the 
veteran reported episodes of shortness of breath but no 
dyspnea was noted during the examination.  The veteran's 
chronic obstructive pulmonary disease was considered to be 
moderate.  Respiratory impairment of this extent does not 
meet the criteria for an evaluation in excess of 30 percent 
under the criteria of Diagnostic Code 6603 in effect prior to 
October 7, 1996.

Under the criteria of the VA schedule for rating respiratory 
disorders (38 C.F.R.§ 4.97) which came into in effect on 
October 7, 1996, chronic obstructive pulmonary disease is 
specifically rated under the provisions of Diagnostic Code 
6604.  Under the criteria of this Diagnostic Code, a 30 
percent rating is assigned if there are pulmonary function 
studies showing FEV-1 of 56-70 percent of predicted, or FEV-
1/FVC of 56 to 70 percent of predicted, or DLCO which is 56 
to 65 percent of predicted.  A 60 percent rating is assigned 
with FEV-1 which is 40 to 55 percent of predicted, FEV-1/FVC 
which is 40 to 55 percent of predicted, or DLCO which is 40 
to 55 percent of predicted, or maximum oxygen consumption 
which is 15 to 20 ml/kg/min (with cardiorespiratory limit).  

On the veteran most recent VA pulmonary examination, 
pulmonary function studies revealed FEV-1 of 88 percent of 
predicted, FEV-1/FVC was 85 percent of predicted and DLCO was 
87 percent of predicted.  The interpretation of the pulmonary 
function studies was that they were compatible with mild 
obstructive ventilatory defect.  Symptomatology of this 
extent is not sufficient to meet the criteria for an 
evaluation in excess of 30 percent for the veteran's chronic 
obstructive pulmonary disease under the criteria for 
evaluating this disorder which became effective on and after 
October 7, 1996.  

Since the veteran's chronic obstructive pulmonary disease is 
not currently of such severity as to warrant an increased 
rating under the criteria for rating this disability 
effective prior to October 7, 1996 or the criteria which 
became effective on and after this date, the rating for the 
veteran's chronic obstructive pulmonary disease may not be 
increased at this time.  



ORDER

An increased rating for chronic obstructive pulmonary disease 
is denied.  



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

